Filed 2/2/15 P. v. Khaleghi CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B254145

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA390776)
         v.

KAVEH KHALEGHI,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Michael Garcia, Judge. Affirmed.


         Doreen B. Boxer, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                ___________________________________
      Kaveh Khaleghi pled no contest to one count of grand theft pursuant to Penal
Code1 section 487, subdivision (a) after his motion to suppress was denied. Khaleghi’s
appointed counsel filed an opening brief raising no issues pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende). After being notified of his right to file a supplemental
brief, Khaleghi submitted a 45-page document, in which he contends the denial of his
suppression motion was reversible error because the three search warrants leading to the
seizure of the evidence incriminating him were impermissibly overbroad. Having found
no arguable issues exist and finding no merit to Khaleghi’s contentions, we affirm the
judgment.
                                         FACTS
      In 2011, the Los Angeles District Attorney’s Office began an investigation which
ultimately led to multiple counts of theft, embezzlement, and money laundering against
Khaleghi for perpetrating a fraudulent scheme against foreign companies through his
business, ComputerWide. One of Khaleghi’s victims was Georgia Solomou, who owned
MedIT, a company operating in the country of Cyprus. In an interview with investigator
Michael Deck on February 18, 2011, Solomou reported she wired over $85,000 to
ComputerWide for the purchase of computer equipment in 2010, which she never
received. In a similar transaction, a German company, Timlic, wired over $200,000 to
ComputerWide in approximately April 2010 for the purchase of networking equipment,
which it never received.
      On March 9, 2011, Deck submitted an affidavit for a search warrant of certain IP
addresses he believed would uncover the individuals controlling ComputerWide and their
physical address. Deck explained that “[a]n IP address is a unique identifier much like a
residential address for mail.” One particular IP address 68.183.173.229 was maintained
by an internet service provider known as DSL Extreme, which Deck believed kept
records of subscriber information for that IP address. IP address 68.183.173.229
appeared on the email communications ComputerWide exchanged with Solomou. Two

1
      All further section references are to the Penal Code unless otherwise specified.

                                            2
other IP addresses 67.18.44.20 and 74.52.124.98 were also gleaned from the email
communications between ComputerWide and Solomou. Deck tracked the IP addresses to
computer servers maintained by Websitewelcome.com, which stored all of
ComputerWide’s emails. According to Deck, “[t]he emails and other requisite
information are necessary evidence to corroborate information and identify suspects and
additional victims.” Additionally, Deck sought a warrant for the search of bank records
related to the bank account into which Solomou wired her payment as well as the records
of the phone numbers given to Solomou by ComputerWide.
      Search warrant number 6174 was issued on March 9, 2011, to DSL Extreme,
websitewelcome.com, The Planet.com Internet Services, Inc., JP Morgan Chase Bank,
N.A., Verizon Wireless and Paetec Communications, Incorporated for information from
“January 1, 2010 to present” related to the bank accounts, cell phone numbers, and IP
addresses collected from Deck’s investigation.
      After further investigation, Deck was able to obtain Khaleghi’s identity and
physical address. A second warrant number 61810 was issued on March 23, 2011, to
search Khaleghi’s person, residence, and car for “[a]ll documentation in connection with
ComputerWide, MedIT, Timlic, Cotewa, Georgia Solomou, Harald Suender, and Manuel
Wannemacher; corporation records, fictitious business records, and business licenses for
ComputerWide; documentation identifying suppliers of computers, computer parts, and
networking equipment; invoices, purchase agreements, and receipts between
ComputerWide, customers, and suppliers of computers and computer related equipment;
documentation identifying customers of Computer Wide; addres[s] books and contact
lists, any item tending to establish domain or control of ComputerWide. [¶] Employee
records for “Will” or William Ravi. [¶] Telephone records for [three phone numbers].
[¶] All bank and other financial documents, including tax records for ComputerWide,
Kaveh Khaleghi, and Hesmat Ravaei. [¶] U.S. or foreign currency. [¶] Any item




                                            3
tending to show domain or control of the premises, such as utility bills and mail. [¶] All
passports.”2
       In the accompanying affidavit, Deck stated, “I know from my training and
experience in investigating fraud related crimes, it is common for suspects to hide their
assets. Often they will open bank accounts in their family member names and other
business names. Banking records for ComputerWide, Khaleghi, and Ravaei are
necessary to track the flow of money, identify additional victims, aid in restitution, and
determine the loss suffered by the victims. [¶] . . . . [¶] Furthermore, I am requesting tax
records for ComputerWide, Khaleghi, and Ravaei be seized at the location. These
records are necessary to show a basis of income possibly not reported to the IRS and
other crimes. The records will possibly show other assets not known to help aid in
restitution.” Deck further stated that one of the victims “ has since learned from others in
the business that ComputerWide is notorious for sending emails about computer
equipment they have in stock and when someone agrees to a purchase, nothing good
happens as a result.” Deck revealed that Khaleghi was being deported and believed that
led him to defraud the victims, knowing he would not be in the country to be prosecuted.
As a result, he requested seizure of his and his mother’s passports to prevent flight.
       Deck also tracked the misappropriated funds to Las Vegas Casinos. “A review of
the JP Morgan Chase Bank records for ComputerWide revealed a pattern between the
aforementioned victims and their wire transfers to ComputerWide and ComputerWide’s
subsequent transfer of funds to Las Vegas casinos, payments of other debts, and cash
withdrawals.” As a result, Deck submitted an application and affidavit for a search
warrant through the Las Vegas Metropolitan Police Department for a search of
Khaleghi’s records in various casinos in Las Vegas, Nevada, including the Wynn, the
Cosmopolitan, and the Aria. Deck believed the casino records would show a pattern of

2
       MedIT, Timlic, Cotewa, Georgia Solomou, Harald Suender, and Manuel
Wannemacher are the individuals and companies who fell victim to ComputerWide’s
fraud. Heshmat Ravaei is Khaleghi’s mother; she was listed as ComputerWide’s
president and as the subscriber for the IP address found on ComputerWide’s emails.
Solomou spoke with a ComputerWide salesman named Will Ravi.

                                             4
gambling and “possible tax violations” and would assist in tracking and recovering the
victims’ money. The application for search warrant submitted through the Las Vegas
Metropolitan Police Department was approved on September 22, 2011, by Judge Brian
Rutledge authorizing a search for the casinos’ records of Khaleghi from January 1, 2007
to the “present.”3
       Khaleghi was arrested on January 12, 2012. He was charged with seven counts of
grand theft (§ 487, subd. (a)), two counts of embezzlement (§ 506), seven counts of
money laundering (§ 186.10, subd. (a)(2)), and one count of tax evasion (Revenue &
Taxation Code, § 19706) with sentencing enhancement allegations relating to the amount
of money involved.
       Khaleghi moved to suppress the evidence seized on the grounds probable cause
did not exist to support issuance of the warrants, the warrants were insufficient and
overbroad, and the property or evidence obtained was not described in the warrants.
The prosecutor declined to file a written opposition, but argued at the hearing that the
warrants were supported by probable cause and were sufficiently particular in who and
what was to be searched. The prosecutor described the warrants and the affidavit as
“fairly standard.” The trial court agreed and denied the motion to suppress on December
2, 2013.
       Khaleghi thereafter entered a no contest plea to one count of grand theft of
personal property in violation of section 487, subdivision (a). After a waiver under
People v. Harvey (1979) 25 Cal.3d 754, 758, the remaining counts were dismissed.
Khaleghi was sentenced to three years in county jail pursuant to section 1170, subdivision
(h)(1) and (h)(2). He was also ordered to pay a total of $831,000 to his various victims
pursuant to the plea agreement. He timely appealed.

3
       A separate warrant number 63062 authorizing a search of the casinos for
Khaleghi’s records was issued by California Superior Court Judge Shelly Torrealba on
September 22, 2011. Khaleghi asserts a California court has no authority to issue a
search warrant to entities based in Nevada. We need not reach this issue as the record
contains a copy of the warrant application submitted by the Las Vegas Metropolitan
Police Department which was approved by a Nevada judge.

                                             5
                                       DISCUSSION
       Khaleghi’s appointed counsel filed an opening brief raising no issues pursuant to
Wende, supra, 25 Cal.3d 436. Our independent review has revealed no arguable issues.
Nonetheless, we address the issues raised in Khaleghi’s 45-page supplemental brief.
As far as we can decipher, Khaleghi’s somewhat rambling brief argues the warrants were
overbroad because Deck’s affidavits only supported a search for evidence of the specific
crimes and victims identified as well as the time periods during which these crimes
occurred. We disagree.
       Our Supreme Court has rejected the contention that there must be a precise
correlation between the items in the warrant and the probable cause declarations in the
affidavit. (People v. Kraft (2000) 23 Cal.4th 978, 1050.) The requirement of reasonable
particularity “is a flexible concept, reflecting the degree of detail available from the facts
known to the affiant and presented to the issuing magistrate.” (People v. Tockgo (1983)
145 Cal.App.3d 635, 640; Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 370-371.)
“[I]n a complex case resting upon the piecing together of ‘many bits of evidence,’ the
warrant properly may be more generalized than would be the case in a more simplified
case resting upon more direct evidence.” (People v. Bradford (1997) 15 Cal.4th 1229,
1291, quoting Andresen (1976) 427 U.S. 463, 481, fn. 10.)
       Given the purpose of the warrant, the nature of the items sought, and the total
circumstances surrounding the case, we find the scope of the search was appropriate.
We reject Khaleghi’s position that searching officers must have probable cause to
connect each item seized with a particular victim and a particular crime identified in the
affidavit. There was probable cause to believe there were additional victims who may
have been defrauded by ComputerWide over a longer period of time than that specified in
Deck’s affidavits. Deck stated in his affidavit that MedIT received email advertisements
for several years from ComputerWide and that Solomou continued to receive email
advertisements from ComputerWide up until March 2011. Moreover, the emails were
widely disseminated. Deck was informed “that ComputerWide is notorious for sending



                                              6
emails about computer equipment they have in stock and when someone agrees to a
purchase, nothing good happens as a result.”
       Deck’s affidavit demonstrated the reasonable likelihood that ComputerWide’s
fraud extended beyond MedIT and Timlic. That possibility was borne out when
additional victims were uncovered. This case is distinguishable from Burrows v.
Superior Court (1974) 13 Cal.3d 238, 249-250 (Burrows), on which Khaleghi relies.
In Burrows, there was no indication the lawyer misappropriated funds from anyone other
than the one client and during any time other than his representation of the client. (Ibid.)
       Even assuming the warrants were overbroad for lack of a clear time frame and
nexus to the identified crimes and victims, the good faith exception created in United
States v. Leon (1984) 468 U.S. 897 (Leon) applies to support denial of the suppression
motion. The Leon good faith exception allows the introduction of evidence obtained
under a defective warrant issued by a neutral and detached magistrate if the officers who
executed the warrant acted in the reasonable good-faith belief that the warrant was valid.
(Id. at p. 904.) Good faith is defined as an “objectively reasonable reliance.” (Id. at
p. 920.) The affidavits supporting the warrants in this case document an extensive police
investigation into ComputerWide’s transactions. The information discovered from each
search provided probable cause for the subsequent search warrants. There is no evidence
that the officers conducting the search did not believe the warrant was valid.
       Khaleghi also challenges the admission of evidence found on his computer after he
gave the police his password without a Miranda4 advisement. Likewise, he contends
incriminating statements he made to the investigating officers should be quashed. There
is no merit to these contentions. At the motion to suppress hearing, defense counsel
conceded there was no evidence that Khaleghi’s statements were involuntary or that he
was in custody at the time. She also agreed the matter was not before the court on the
motion to suppress, but should be “the subject of a different motion.” That motion was
never filed and the issue is forfeited.

4
       Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).

                                             7
                                 DISPOSITION
     The judgment is affirmed.




                                          BIGELOW, P.J.
We concur:


                  RUBIN, J.




                  GRIMES, J.




                                      8